DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9 December 2021 has been entered.

Response to Arguments
Applicant’s arguments, see p. 21 of the Remarks, filed 9 December 2021, with respect to the reference Han et al. (2018/0190723) failing to cure deficiencies of the reference Li (2020/0194506)1 have been fully considered and are persuasive.  The rejection of 10 September 2021 has been withdrawn. 

Claim Rejections - 35 USC § 112
Prior rejection of the claim(s), on grounds of reciting indefinite language, is withdrawn.

Allowable Subject Matter
Claims 1 – 12, 15 – 18, 20 – 27 are allowed.
The following is an examiner’s statement of reasons for allowance:
The claimed invention is directed to a display device comprising a display panel and input sensor whose first and second sensing electrodes are insulated from one another and comprise first and second mesh lines defining a plurality of mesh openings, with a plurality of cutting points defined in first and second mesh lines in each of first and second sensing electrodes.
i.	Regarding claim 1, the cited prior art fails to singularly or collectively disclose the device wherein a plurality of cutting points from which portions of the mesh lines are removed in each of the first and second sensing electrodes and between the first sensing electrode and second sensing electrode, the plurality of cutting points comprising: first cutting points disposed between the first color emission regions and the third color emission regions in each of the first and second sensing electrodes; and second cutting points disposed between the second color emission regions and the third color emission regions in each of the first and second sensing electrodes, wherein a unit region is defined in each of the first and second sensing electrodes and in the unit region of each of the first and second sensing electrodes, the first cutting points are defined in the first mesh lines and the second mesh lines and the second cutting points are defined in the first mesh lines and the second mesh lines, wherein the unit region of each of the first and second sensing electrodes is divided into a first sub-region, a second sub-region, a third sub-region, and a fourth sub-region, and a number of the cutting points disposed in each of the 
Thus, claim 1 is allowed.
ii.	Claims 2 – 12, 16, 17, 27 depend from and inherit the limitations of claim 1.
Thus, claims 2 – 12, 16, 17, 27 are allowed.
iii.	Regarding claim 15, the cited prior art fails to singularly or collectively disclose the device wherein the first mesh openings have an area larger than the second mesh openings and the third mesh openings in the plan view, and the second mesh openings have an area larger than the third mesh openings in the plan view.
Thus, claim 15 is allowed.
iv.	Regarding claim 18, the cited prior art fails to singularly or collectively disclose the device wherein a plurality of cutting points defined in the first and second mesh lines in each of the first and second sensing electrodes, the plurality of cutting points comprising: first cutting points disposed between the first color emission region and the third color emission regions in each of the first and second sensing electrodes; and second cutting points disposed between the second color emission region and the third color emission regions in each of the first and second sensing electrodes, wherein each of the first and second sensing electrodes is divided into a plurality of unit regions, wherein, in each of the plurality of unit regions, the first cutting points are defined in the first mesh lines and the second mesh lines and the second cutting points are defined in the first mesh lines and the second mesh lines, and wherein the plurality of emission rows comprises: an odd-numbered emission row; and an even-numbered emission row, in the odd-numbered emission row, the first color emission regions and the third color emission regions are alternately disposed, and in the even-numbered emission row, the second color emission 
Thus, claim 18 is allowed.
v.	Claims 20 – 22 depend from and inherit the limitations of claim 18.
Thus, claims 20 – 22 are allowed.
vi.	Regarding claim 23, the cited prior art fails to singularly or collectively disclose the device wherein the first mesh lines and the second mesh lines comprise a plurality of cutting points defined by removing a portion of the first or second mesh line in each of the first and second sensing electrodes, wherein the plurality of cutting points comprises: first cutting points disposed between the first mesh openings and the third mesh openings in each of the first and second sensing electrodes; and second cutting points disposed between the second mesh openings and the third mesh openings in each of the first and second sensing electrodes, and wherein a unit region is defined in each of the first and second sensing electrodes, and in the unit region of each of the first and second sensing electrodes, the first cutting points are defined in the first mesh lines and the second mesh lines and the second cutting points are defined in the first mesh lines and the second mesh lines, wherein the unit region of each of the first and second sensing electrodes is divided into a first sub-region, a second sub-region, a third sub-region, and a fourth sub-region, and a number of the cutting points disposed in each of the first sub-region, the second sub-region, the third sub-region, and the fourth sub-region is the same.
Thus, claim 23 is allowed.

Thus, claim 24 is allowed.
viii.	Claims 25, 26 depend from and inherit the limitations of claim 24.
Thus, claims 25, 26 are allowed.
--


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure follows: 
Nishioka et al. (2017/0139509) discloses an example (Figure 27) of dividing the region (B) of a mesh into smaller regions (64, 65).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Midkiff whose telephone number is (571)270-5875. The examiner can normally be reached Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/AM/

/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Annotated and attached (in Office Action of 2 April 2021) Figure 5 of Han, teaching equivalent first (SUA1) through fourth (SUA4) sub-region areas, does not teach a number of equivalent cutting points (150_1, 150_2) that is the same in each of the aforementioned equivalent sub-regions.